PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KINI et al.
Application No. 16/599,761
Filed: 11 Oct 2019
For: METHOD AND ELECTRONIC DEVICE FOR SWITCHING BETWEEN FIRST LENS AND SECOND LENS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed April 13, 2021, to accept an unintentionally delayed claim under 35 USC 119(a)-(d) or (f), or 35 USC 365 (a) or (b), for the benefit of priority to foreign a foreign application.

The petition is DISMISSED.

This pending nonprovisional application included a reference to the foreign application, for which benefit was sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.

However, the petition and accompanying application data sheet assert that the instant application claims priority to foreign App. No. 201841038833, filed October 7, 2019.

A review of the record reflects that that the application, as filed, claimed priority to the same foreign application number and asserted that the application was filed October 12, 2018. It is noted that the certified copy of the foreign application indicates that the application was filed October 12, 2018.

To the extent that petitioner asserts that applicant claims priority to App. No. 201841038833, filed October 7, 2019, the petition under 37 CFR 1.55(e) is DISMISSED.

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 USC 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

(3)	The petition fee as set forth in 37 CFR 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition fails to satisfy requirement (2) set forth above. A certified copy of foreign App. No. 201841038833, filed October 7, 2019, has not been filed.

Any request for reconsideration of this decision must be accompanied by the required certified copy of the foreign application.

Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions